Citation Nr: 0534399	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-31 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to increased rating for a right knee disorder 
currently evaluated at 10 percent.

2.  Entitlement to increased rating for a left knee disorder 
currently evaluated at 10 percent.

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection fro a left shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to July 
1982 and from March 1988 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In that rating decision the RO granted a 10 percent 
evaluation per knee for chronic pain syndrome effective March 
4, 2003, and denied service connection for a bilateral 
shoulder disorder.

The issue of service connection for a bilateral shoulder 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected chondromalacia patella of the 
right and left knees is manifested by subjective complaints 
of pain and grinding; range of motion of the left knee is to 
140 degrees flexion, with full extension to 0 degrees; range 
of motion of the right knee is to 120 degrees flexion, but 
with full extension to 0 degrees, but there is no X-ray 
evidence of arthritis, or evidence of fatigability, 
incoordination, or weakness.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2005).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in April 2003, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the April 
2003 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased rating as well as a claim of 
service-connection.  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter, including via Statement of the Case and 
Supplemental Statement of the Case.  Pelegrini, 18 Vet. App. 
at 121.  

Also, the April 2003 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when necessary.  38 
C.F.R. § 3.159(c)(4)(i) (2005).  The RO has all of the 
veteran's service medical records, and has obtained all of 
the veteran's VA medical records.  The veteran did not 
indicate the presence of any other medical records.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  In 2003, VA provided the veteran with an examination 
related to her increased rating claim for a bilateral knee 
disorder.  For reasons discussed below, the board is 
remanding the case for a medical examination to address the 
etiology of a possible bilateral shoulder disorder. 

Consequently, with respect to the veteran's increased rating 
claim for a bilateral knee disorder, based on all of the 
foregoing, the Board finds that no further notice and/or 
development is required in this matter pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.
The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999). 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Because chondromalacia patella does not have its own rating 
criteria pursuant to VA regulations, the RO has evaluated the 
veteran's chondromalacia patella of the right and left knees 
under the diagnostic criteria for limitation of motion, a 
closely related disability.  

The veteran's complaints of knee pain began in 1988.  
Ultimately, in 1991, the veteran received a medical 
discharge, in part, for her bilateral knee disorder.  The 
report of the Medical Evaluation Board at that time reveals 
that the veteran was diagnosed as having bilateral genu varum 
and bilateral patello-femoral syndrome.  Range of motion 
bilaterally was normal at that time.  

A May 2003 VA examination revealed that the veteran walked 
with a normal gait and had no obvious bony deformity of the 
knees.  Each parapatellar depression was intact indicating no 
early effusion.  The midpatellar circumference of each knee 
was 38 cm.  Lachman's and McMurray's tests were both 
negative.  The range of motion of the left knee was normal 
with minimal pain at 140 degrees flexion with full extension 
to 0 degrees, but with 10 degrees of valgus angulation at the 
joint.  The range of motion of the right knee was reduced 
with increasing pain to 120 degrees flexion, but full 
extension to 0 degrees and 5 degrees of valgus angulation at 
the knee joint.  Each patella tracked normally.  There was 
grade 2 subpatellar crepitation bilaterally on flexion and 
extension of each knee.  No patellofemoral crepitation was 
noted.  Ultimately, the veteran was diagnosed as having 
chronic bilateral grade 2 chondromalacia patellae with 
claimed constant pain and recurrent locking on the right and 
rare locking on the left with reduced range of motion 
primarily on the right.  The examiner noted that the 
veteran's claims of severe pain in each knee were not 
compatible with either the clinical findings or x-ray reports 
and ordered and MRI of both knees, which were later 
interpreted and revealed normal knees.  

Based upon the foregoing the Board finds that a rating in 
excess of 10 percent per knee for the veteran's bilateral 
knee disorder is not warranted because the evidence fails to 
demonstrate that leg flexion is limited to 30 degrees, by 
pain or otherwise.  

The veteran's bilateral knee disorder cannot be separately 
rated under any other Diagnostic Code.  A separate rating for 
limitation of extension under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005) is not warranted because extension is to 0 
degrees bilaterally and there is no evidence of pain upon 
extension.  Likewise, a separate rating is not appropriate 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5258 
(2005) because there is no evidence of recurrent subluxation 
or damaged cartilage of the knees.


ORDER

Entitlement to a rating in excess of 10 percent per knee for 
chondromalacia patellae is denied.  


REMAND

A medical examination should be afforded unless "no 
reasonable possibility" exists that an examination would aid 
in substantiating the veteran's claim.  Duenas v. Principi, 
18 Vet. App. 112 (2004) (per curiam); 38 U.S.C.A. § 5103A 
(West 2002).  VA will provide a medical examination when 
necessary to decide the claim, and an examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability, or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, and indicates that the claimed 
disability may be associated with the established event, 
injury, or disease in service.  38 C.F.R. § 3.159 (2005).  
Association between an in-service event and current injury 
could be indicated by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  Id. 

A medical examination is warranted in the present case.  A 
review of the record discloses competent medical evidence 
that the veteran has a current bilateral shoulder disorder.  
VA medical records from 2001 contain numerous complaints of 
shoulder pain and medical notations of overhead impingement.  
The veteran's service medical records likewise contain 
numerous notations regarding shoulder problems, and in 
particular reference an incident where the veteran injured 
her shoulders while lifting an object overhead.  Post-service 
treatment suggests that the veteran's current bilateral 
shoulder disorder may be associated with military service.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination by the appropriate 
specialist to determine the nature and 
etiology of her bilateral shoulder 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to offer an opinion with 
supporting analysis as to whether it is 
as likely as not that any current finding 
of a bilateral shoulder disorder is 
related to the veteran's period of 
military service.  A complete rationale 
for all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate Supplemental Statement of the 
Case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).




 Department of Veterans Affairs


